UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


ARNELL CRAWFORD,                                  §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:19-CV-325
                                                  §
WARDEN, FCI BEAUMONT,                             §
                                                  §
                Respondent.                       §

   MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Arnell Crawford, a prisoner confined at the Federal Correctional Institution in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

         The court referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

of this court. The magistrate judge recommends dismissing the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Petitioner filed

objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit.

         Petitioner’s claims do not challenge the manner in which his sentence is being executed.

Rather, they attack the legality of his sentence. A claim challenging the legality of a sentence
generally must be brought under 28 U.S.C. § 2255, not § 2241. Tolliver v. Dobre, 211 F.3d 876,

877 (5th Cir. 2000).

       Circuit precedent holds that the savings clause of § 2255, which in some instances allows

a petitioner to proceed under § 2241, “applies to a claim: (i) that is based on a retroactively

applicable Supreme Court decision which establishes that the petitioner may have been convicted

of a nonexistent offense and (ii) that was foreclosed by circuit law at the time when the claim

should have been raised in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena

v. United States, 243 F.3d 893 (5th Cir. 2001). As the magistrate judge concluded, petitioner

failed to meet either prong of the Reyes-Requena test. Therefore, petitioner may not pursue claims

concerning the validity of his conviction or sentence under § 2241.

                                            ORDER

       Accordingly, petitioner’s objections (#4) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#2)

is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.


        SIGNED at Beaumont, Texas, this 30th day of September, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
